        Case 3:13-cv-00297-JAM Document 650 Filed 07/28/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


BRUCE KIRBY, INC., ET AL,                                   Civil No. 3:13-cv-297 (JAM)
Plaintiffs,

v.

LASERPERFORMANCE (EUROPE)
LIMITED, ET AL.,
Defendants.                                                 July 28, 2020

                                   PARTIAL JUDGMENT

       This matter came on for consideration on the joint Motion for Entry of Judgment

(Doc. #646) filed by plaintiff Global Sailing, Limited and defendants Quarter Moon,

Incorporated and LaserPerformance(Europe), Limited before the Honorable Jeffrey A.

Meyer, United States District Judge. On July 28, 2020, an order entered GRANTING that

motion solely as to the claims between them consistent with the terms of their Settlement

Agreement.

      It is therefore ORDERED, ADJUDGED, and DECREED that judgment of $754,609.28 is

entered in favor of plaintiff Global Sailing, Limited and against defendants

LaserPerformance(Europe), Limited and Quarter Moon, Incorporated, and only to these

parties, consistent with the terms of their Settlement Agreement. Plaintiffs Bruce Kirby and

Bruce Kirby, Inc.’s claims remain outstanding.

       Dated at New Haven, Connecticut, this 28th day of July 2020.

                                                    ROBIN D. TABORA, Clerk


                                                 By: ________/s/___________________
                                                    Breigh Freberg, Deputy Clerk
EOD: _July 28, 2020__
